DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/22.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, line 4, the sensing device being “different” than the stent is vague as the two are inherently/necessarily different as they are two separate devices.  It unclear what is meant by the two being “different”.
	Claim 12 is vague and does not further limit claim 11.  The disclosure in paragraph 65 states that the measurement of resistance is “a way to monitor the degree of stenosis inside the stent” but the paragraph does not contain any further structure/calculation to monitor stenosis and it appears the degree of stenosis is just a measurement of resistance.  Since the resistance is measured in claim 11, it inherently monitors the degree of stenosis.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter not described in the original disclosure is the external device “configured to receive the measured blood resistance from the sensing devices and monitor effectiveness and lifetime of the coronary stent implanted in the patient’s body”, in combination with the other elements in the claims.  The specification in paragraph 65 is the first mention of using the sensing device with a stent where “the sensing devices could be used to report when a stent is wearing down and due for replacement”.  The paragraph does not make clear how and where the report is done—whether the sensing device itself makes a determination of the effectiveness and sends out the determination to the external device, or whether the external device receives the resistance and enables the external device to monitor the effectiveness.    Paragraph 65 does not disclose the external device performing the active function of receiving the measured blood resistance from the sensing device and monitor effectiveness and lifetime.  

The subject matter not described in the original disclosure is the subject matter of claim 12 of the system configured to monitor the degree of stenosis inside the coronary stent based on the measured resistance, in combination with the other elements in the claim(s).  The disclosure in paragraph 65 states that the measurement of resistance is “a way to monitor the degree of stenosis inside the stent” but does not contain any further structure/calculation to monitor stenosis.  Since the resistance is measured in claim 11, it inherently monitors the degree of stenosis.
This rejection of claims 11 and 12 are related to new matter.

Claims 11-14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter not described in the original disclosure is the external device “configured to receive the measured blood resistance from the sensing devices and monitor effectiveness and lifetime of the coronary stent implanted in the patient’s body”, in combination with the other elements in the claims.  The specification in paragraph 65 states “[T]hus the sensing devices of the present disclosure can be used to monitor the effectiveness and lifetime of other medical devices” is the first and only mention of the external device configured to “monitor the effectiveness and lifetime” of the stent.  The paragraph does not make clear how and where this effectiveness and lifetime are performed and appears to be just a result of monitoring the blood resistance as seen by the term “thus”.  Therefore, the inventors only had a general idea of performing the functions/activity in the claims of the external device configured to monitor the effectiveness and lifetime, but did not possess the details of how the idea is carried out when they filed the application.  This rejection is related to written description.

Claims 11-14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The disclosure fails to state or teach one of ordinary skill in the art the exact way the external device is configured to monitor the effectiveness and lifetime of the stent, in combination with the other element(s) and functions in the claim(s).  Without this disclosure, one skilled in the art cannot practice the invention without undue experimentation because of the number of operational parameters in the process/apparatus and uncertainty of the nature of the invention as to how the external device is configured to monitor the effectiveness and lifetime of the stent.
Due to the lack of an enabling specification and lack of direction provided by the inventor for the external device being configured to monitor the effectiveness and lifetime of the stent, several questions arise as to how to make and/or use the invention, such as:  
What exactly is done to monitor the “effectiveness and lifetime” of the stent?  
What is the scope and bounds of “effectiveness” and “lifetime”?
If just the blood resistance is determined, does this equate to monitoring the “effectiveness and lifetime”?
How do you get from measuring the blood resistance with the sensing device to the external device configured to “monitor the effectiveness and lifetime”?  What calculations and/or determinations are made?  What is the output of the effectiveness and lifetime?
One example of many showing the state of the prior art, the level of ordinary skill and predictability, and necessary detail needed to enable someone skilled in the art to make and/or use a blood resistance system and method is patent publications/number 2003/0158584 or 5967986.
Since there are numerous questions as to how the invention is made and/or used, since no amount of direction or guidance was presented, since other blood resistance systems and methods describe just using blood resistance to monitor the stent, and/or since one skilled in the art cannot practice the invention without undue experimentation (as seen by the above questions) because of the number of operational parameters in the process/apparatus that are needed for the external device is configured to monitor the effectiveness and lifetime of the stent, one skilled in the art to which it pertains is not enabled to make and/or use the invention of the subject matter presented in the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Cates et al (2003/0158584—which incorporates by reference Cox et al (6141588) para. 8, etc.) in view of Snyder (2008/0234598).
Cates discloses the use of multiple, independent, untethered sensing and stimulation devices (e.g. figure 25, paras. 11, 132, 163, etc.) that are connected to stents (e.g. figures 8, 11-14, paras. 163, 110, etc.—If there are a plurality of stent devices, then one stent device is “different” than another stent device since they are not the same device) or in the form of a stent or stent-like (e.g. para. 66, and therefore different than a stent), where the devices have unique identification codes (e.g. para. 159, etc.) an antenna (e.g. paras. 167, 168, etc.), contain pulse generator blocks for stimulation (e.g. figures 27, paras. 110, 113, 182, etc.), and work in function with an external device to send in power and data and transmit measurements and packetized digital data from the sensing devices (e.g. figures 3, 25, para. 92, claim 4, etc.) to monitor stenosis/restenosis of the stent to enable monitoring of the effectiveness and lifetime of the stent by sensing and transmitting the resistance of blood and tissue surrounding the device (e.g. paras. 96, 143, 172, 174, etc.—In the alternative for measuring resistance, see the alternative 103 rejection below).  The external device powers the sensing devices solely by RF/induction (i.e. no internal power storage), and may alternatively use a capacitor to provide power when the external device is not providing wireless power (e.g. paras. 79, 80, etc.) and therefore does turn on only when wirelessly powered by the external device and storing power with a capacitor when not receiving wireless power.  
In addition, Cates incorporates the Cox patent, 6141588 of the planet-satellite system in paragraph 8 as a showing of how Cox system would be useful with a system such as Cates.  Cox discloses the use of untethered IMDs having a 3D coil antenna (e.g. col. 6, lines 30-40, figures 6, 15, col. 11, line 37, etc.) that operate in a coordinated manner to sense a body parameter so the external device (e.g. 100 and/or combined with 300, etc.) creates a map of sensed body parameters in real time (e.g. col. 19, lines 41-43, col. 4, lines 41-58, col. 9, lines 45-65, col. 15, lines 12-34, etc.), to allow the external device and/or physician to determine the status of the patient at multiple locations so that appropriate therapy can be provided to the patient to treat the patient’s condition.  Cox teaches the use of the IMDs not containing a battery (e.g. col. 3, lines 63-65, etc.), and therefore receiving its power to be powered and turned on only in the presence of a magnetic field (e.g. the inductive RF/electromagnetic antenna for magnetic harvesting in figure 15, col. 11, lines 34-45, etc.).  In addition, Cox discloses the use of a digital controller and data and packetizing the data to send to the external device (e.g. col. 11, line 60 to col. 12, line 32, col. 13, lines 20-30, etc.).  Cox operates in real-time as he uses the data sensed in one cardiac cycle to make a map of the sensed events (e.g. figures 11-13, col. 19, lines 40-45, etc.) in order to know where and when to provide therapy immediately or in the same cardiac cycle (e.g. real-time, col. 18, lines 35-50, etc.).  While Cox may not use the specific word "real-time", Cox does perform real-time sensing and mapping since the data is used to provide immediate therapy when a sensed event does not occur, or when a tachyarrhythmia or fibrillation is present, to immediately revert the arrhythmia (e.g. col. 18, lines 51-67, col. 19, lines 5-15, etc.).  Cox discloses that each of the devices are individually addressable (e.g. col. 10, lines 1-21, etc.).
Cates and Cox disclose magnetic fields and harvesting using RF/EM fields and that multiple different forms of transmitters and receivers can be used (e.g. para. 79 in Cates; col. 11, lines 34-45 in Cox, etc.), but do not disclose the use of transmitting mid field RF signals between 100 MHz and 5 GHz to the implantable device. 
Snyder discloses using RF signals between 100 MHz and 5 GHz (e.g. 402 MHz-2.4 GHz; para. 116, etc.) to communicate to efficiently transmit/receive power and data through the body and/or so the external transmitting device can be located away from the body.  Snyder also discloses where the IMDs are only turned on in the presence of the magnetic field/when receiving wireless power from the external device (e.g. para. 119, etc.) and have electrodes to sense body parameters (e.g. figures 15, 16, para. 121, etc.) in real-time (e.g. paras. 73, 113, etc.) and the use of a digital controller to receive data and packetize the data for transmission (e.g. paras. 114, 149, 167, etc.) and where the device has a larger antenna and can be implanted with a needle/syringe (e.g. figures 19 and 20, para. 53, etc.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Cates, with the use of transmitting/receiving RF signals between 100 MHz and 5 GHz (e.g. 0.402-2.4 GHz) to receive the signals in the implantable device as taught by Snyder, since it would provide the predictable results of conventional transmission circuitry and frequency to efficiently transmit/receive power and data through the body and/or allow the external transmitting device to be located away from the body to provide a free range of movement to the patient. 
As to the external device configured to “monitor the effectiveness and lifetime of the stent”, nowhere is disclosed or argued exactly how blood resistance is used, and the external device configured, to monitor effectiveness and lifetime of the stent.  As best understood by the examiner, any measurement of blood resistance is a monitoring of the effectiveness and lifetime of the stent and a degree of stenosis inside the stent as this is all that is disclosed by the applicant.  In addition, Cates does disclose monitoring stenosis/fibrosis and thus the lifetime and effectiveness of the stent (e.g. paras. 96, 172, 174, etc.).  NOTE that the claim does not positively recite the stent and Cates is capable of meeting the functional use recitations of being disposed on or near a stent since the device is untethered and can be put near a stent. 


In the alternative, if Cates is not considered to measure the resistance of blood to send to the external device, claims 11-14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Cates et al (2003/0158584—which incorporates by reference Cox et al (6141588) para. 8, etc.) in view of Snyder (2008/0234598) and Cimochowski et al (5967986).
Cates discloses the use of multiple, independent, untethered sensing and stimulation devices (e.g. figure 25, paras. 11, 132, 163, etc.) that are connected to (e.g. figures 8, 11-14, paras. 163, 110, etc.—If there are a plurality of stent devices, then one stent device is “different” than another stent device since they are not the same device) or in the form of a stent or stent-like (e.g. para. 66, and therefore different than a stent), where the devices have unique identification codes (e.g. para. 159, etc.) an antenna (e.g. paras. 167, 168, etc.), contain pulse generator blocks for stimulation (e.g. figures 27, paras. 110, 113, 182, etc.), and work in function with an external device to send in power and data and transmit measurements and packetized digital data from the sensing devices (e.g. figures 3, 25, para. 92, claim 4, etc.) to monitor stenosis/restenosis of the stent to enable monitoring of the effectiveness and lifetime of the stent by sensing and transmitting the resistance of blood and tissue surrounding the device (e.g. paras. 96, 143, 172, 174, etc.).  The external device powers the sensing devices solely by RF/induction (i.e. no internal power storage), and may alternatively use a capacitor to provide power when the external device is not providing wireless power (e.g. paras. 79, 80, etc.) and therefore does turn on only when wirelessly powered by the external device and storing power with a capacitor when not receiving wireless power.  
In addition, Cates incorporates the Cox patent, 6141588 of the planet-satellite system in paragraph 8 as a showing of how Cox system would be useful with a system such as Cates.  Cox discloses the use of untethered IMDs having a 3D coil antenna (e.g. col. 6, lines 30-40, figures 6, 15, col. 11, line 37, etc.) that operate in a coordinated manner to sense a body parameter so the external device (e.g. 100 and/or combined with 300, etc.) creates a map of sensed body parameters in real time (e.g. col. 19, lines 41-43, col. 4, lines 41-58, col. 9, lines 45-65, col. 15, lines 12-34, etc.), to allow the external device and/or physician to determine the status of the patient at multiple locations so that appropriate therapy can be provided to the patient to treat the patient’s condition.  Cox teaches the use of the IMDs not containing a battery (e.g. col. 3, lines 63-65, etc.), and therefore receiving its power to be powered and turned on only in the presence of a magnetic field (e.g. the inductive RF/electromagnetic antenna for magnetic harvesting in figure 15, col. 11, lines 34-45, etc.).  In addition, Cox discloses the use of a digital controller and data and packetizing the data to send to the external device (e.g. col. 11, line 60 to col. 12, line 32, col. 13, lines 20-30, etc.).  Cox operates in real-time as he uses the data sensed in one cardiac cycle to make a map of the sensed events (e.g. figures 11-13, col. 19, lines 40-45, etc.) in order to know where and when to provide therapy immediately or in the same cardiac cycle (e.g. real-time, col. 18, lines 35-50, etc.).  While Cox may not use the specific word "real-time", Cox does perform real-time sensing and mapping since the data is used to provide immediate therapy when a sensed event does not occur, or when a tachyarrhythmia or fibrillation is present, to immediately revert the arrhythmia (e.g. col. 18, lines 51-67, col. 19, lines 5-15, etc.).  Cox discloses that each of the devices are individually addressable (e.g. col. 10, lines 1-21, etc.).
Cates and Cox disclose magnetic fields and harvesting using RF/EM fields and that multiple different forms of transmitters and receivers can be used (e.g. para. 79 in Cates; col. 11, lines 34-45 in Cox, etc.), but do not disclose the use of transmitting mid field RF signals between 100 MHz and 5 GHz to the implantable device. Also, while Cates does discuss measuring resistance of the tissue and blood between the electrodes to send externally, it may not be clear.   
Snyder discloses using RF signals between 100 MHz and 5 GHz (e.g. 402 MHz-2.4 GHz; para. 116, etc.) to communicate to efficiently transmit/receive power and data through the body and/or so the external transmitting device can be located away from the body.  Snyder also discloses where the IMDs are only turned on in the presence of the magnetic field/when receiving wireless power from the external device (e.g. para. 119, etc.) and have electrodes to sense body parameters (e.g. figures 15, 16, para. 121, etc.) in real-time (e.g. paras. 73, 113, etc.) and the use of a digital controller to receive data and packetize the data for transmission (e.g. paras. 114, 149, 167, etc.) and where the device has a larger antenna and can be implanted with a needle/syringe (e.g. figures 19 and 20, para. 53, etc.).
Cimochowski discloses measuring the resistance of blood and tissue in a stent and sending the information to an external device to monitor the effectiveness of the stent to determine if more tissue is clogging the stent or if it is open to blood flow (e.g. col. 24, line 40 to col. 25, line 27, etc.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Cates, with the use of transmitting/receiving RF signals between 100 MHz and 5 GHz (e.g. 0.402-2.4 GHz) to receive the signals in the implantable device as taught by Snyder, and measuring the resistance of tissue and blood inside the stent and sending it to an external device, as taught by Cimochowski et al, since it would provide the predictable results of conventional transmission circuitry and frequency to efficiently transmit/receive power and data through the body and/or allow the external transmitting device to be located away from the body to provide a free range of movement to the patient, and allow a physician or patient to monitor the effectiveness of the stent to determine if more tissue is clogging the stent or if it is open to blood flow.
As to the external device configured to “monitor the effectiveness and lifetime of the stent”, nowhere is disclosed or argued exactly how blood resistance is used, and the external device configured, to monitor effectiveness and lifetime of the stent.  As best understood by the examiner, any measurement of blood resistance is a monitoring of the effectiveness and lifetime of the stent and a degree of stenosis inside the stent as this is all that is disclosed by the applicant.  In addition, Cates and Cimochowski do disclose monitoring stenosis/fibrosis and thus the lifetime and effectiveness of the stent (e.g. paras. 96, 172, 174, etc. in Cates).  NOTE that the claim does not positively recite the stent and Cates is capable of meeting the functional use recitations of being disposed on or near a stent since the device is untethered and can be put near a stent. 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Cates et al (2003/0158584—which incorporates by reference Cox et al (6141588) para. 8, etc.) in view of Snyder (2008/0234598), or Cates in view of Snyder and Cimochowski.  Cates in view of Snyder, or Cates in view of Snyder and Cimochowski, teach to provide a small injectable device and that it can be made smaller, but do not disclose the implantable device measuring less than 1mm x 1mm x 1mm in size. It would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Cates in view of Snyder or Cates in view of Snyder and Cimochowski, with the implantable device measuring less than 1mm x 1mm x 1mm in size, as is well known and common knowledge in the art, since it would provide the predictable results of a conventional microstimulator/sensor that can be implanted very easily in the body, that is less intrusive/obtrusive, and does not require incisions.  In addition, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)]. Also In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).  The old and well-known elements presented in the claims do not perform any new or unexpected function in their smaller device and the reduction in size does not demonstrate that the invention is unobvious or unexpected.   It is not regarded as inventive to merely make an old device portable/smaller without producing any new and unexpected results.  See also Ranco, Inc. v. Gwynn et al., 128 F. (2d) 437, In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952).
Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but are not persuasive in view of the new grounds of rejection necessitated by amendment. Note that claim 11 has been amended to actively recite the external device is configured to monitor effectiveness and lifetime.  
The argument regarding the 112a and b rejections of claim 12 is not persuasive.  The disclosure in paragraph 65 states that the measurement of resistance is used “as a way to monitor the degree of stenosis inside the stent” but does not contain any further structure/calculation or disclosure of how to monitor stenosis except by saying the blood resistance is measured.  While the applicant may argue that a mere measurement of a resistance does not necessarily (or inherently) teach or suggest the voltage is monitored, the applicant has provided no disclosure or argument as to exactly what is different between measuring the blood resistance and the measurement being used “as a way to monitor” the degree of stenosis.  In addition, the applicant has not provided any reasoning as to why claim 12 is also compliant with written description.
The applicant’s argument regarding the 112a rejection of claim 11 that the disclosure discloses the external device receiving information and acting on that information is not persuasive as the applicant’s arguments are not commensurate with the scope of the claims.  The claims are drawn to the external device configures to receive the measured blood resistance and configured to monitor effectiveness and lifetime of the stent.  Paragraph 65 does not disclose this.
The argument regarding the prior art rejections is not persuasive.  Nowhere is disclosed or argued exactly how blood resistance is used, and the external device configured, to monitor effectiveness and lifetime of the stent.  As best understood by the examiner, any measurement of blood resistance is a monitoring of the effectiveness and lifetime of the stent and a degree of stenosis inside the stent. In addition, both Cates and Cimochowski monitor resistance to determine stenosis/restenosis to determine the effectiveness and lifetime of the stent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        8/22/22